ACCEPTED
                                                                                             01-14-00723-cv
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                      12/29/2014 11:48:46 AM
                                                                                         CHRISTOPHER PRINE
                                                                                                      CLERK

                          CAUSE NO. 01-14-00723-CV

                                                                 FILED IN
                                                          1st COURT OF APPEALS
                  IN THE COURT OF          APPEALS FOR THE HOUSTON, TEXAS
                 FIRST DISTRICT OF         TEXAS AT HOUSTON
                                                         12/29/2014 11:48:46 AM
                                                          CHRISTOPHER A. PRINE
                                                                  Clerk

                            THE STATE OF TEXAS,
                                            Appellant,

                                          V.

              KNA PARTNERS, INC., A TEXAS JOINT VENTURE
                                          Appellee.

           UNOPPOSED MOTION FOR EXTENSION OF TIME
                  TO FILE APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

      Appellant, the State of Texas, presents this Motion pursuant to Rules 10.5(b)

and 38.6(d) of the Texas Rules of Appellate Procedure and respectfully moves the

court for an extension of time to file Appellant’s Brief. As grounds for this Motion,

Appellant would respectfully show the Court the following:

1.    Appellant’s Brief is due to be filed on December 29, 2014.

2.    Appellant requests an extension of time to file its Brief until Wednesday,

      January 28, 2015, which is 30 days after the current due date of December 29,

      2014.

3.    This is Appellant’s first request for extension of time to file its Brief.
4.    Appellant needs an extension of time to file its Brief because the undersigned

appellate counsel Susan Desmarais Bonnen was not counsel in the trial court, and

needs additional time to review the lengthy appellate record. In addition, time

constraints on State’s counsel have made it impossible to complete the State’s Brief

by December 29, 2014. The office of State’s counsel has been closed on five

weekdays for the Thanksgiving and Christmas holidays and State's counsel has had

to take off numerous additional days due to the extended illness and death of her

father.

      For these reasons, Appellant respectfully requests that the Court grant an

extension for filing Appellant’s Brief until Wednesday, January 28, 2015.

                                      Respectfully submitted,

                                      GREG ABBOTT
                                      Attorney General of Texas

                                      DANIEL T. HODGE
                                      First Assistant Attorney General

                                      DAVID C. MATTAX
                                      Deputy Attorney General for Defense
                                      Litigation

                                      RANDALL K. HILL
                                      Assistant Attorney General
                                      Chief, Transportation Division

                                      /S/ Susan Desmarais Bonnen
                                      SUSAN DESMARAIS BONNEN
                                      State Bar No. 05776725


                                        -2-
                                        susan.bonnen@texasattorneygeneral.gov
                                        PHILIP ARNOLD
                                        State Bar No. 24044710
                                        Assistant Attorneys General
                                        P. O. Box 12548
                                        Austin, Texas 78711-2548
                                        512/ 463-2004; FAX 512/ 472-3855

                                        ATTORNEYS FOR APPELLANT,
                                        THE STATE OF TEXAS

                      CERTIFICATE OF CONFERENCE

      I hereby certify that on December 23, 2014, I conferred with Dixon Montague
and he indicated that Appellee is not opposed to the motion.

                                        /S/ Susan Desmarais Bonnen
                                        SUSAN DESMARAIS BONNEN
                                        Assistant Attorney General

                          CERTIFICATE OF SERVICE

        This is to certify that on this day, December 29, 2014, a true and correct copy
of the foregoing Unopposed Motion for Extension of Time to File Appellant’s Brief
has been sent as follows:

Dixon Montague                                  VIA FACSIMILE (713) 615-5461
Billy C. Dyer                                   and E-Service
David G. Wall
Vinson & Elkins
1001 Fannin Street, Suite 2500
Houston, Texas 77002

ATTORNEY FOR APPELLEE,
KNA PARTNERS, INC., A TEXAS
JOINT VENTURE
                                        /S/ Susan Desmarais Bonnen
                                        SUSAN DESMARAIS BONNEN
                                        Assistant Attorney General

                                          -3-